Citation Nr: 0937833	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for spondylolisthesis at 
L4-S1, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to 
September 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Cleveland, Ohio, VA Regional Office (RO).  

The Board notes that the agency of original jurisdiction 
(AOJ) increased the evaluation for spondylolisthesis at L4-S1 
to 20 percent in a May 2005 rating decision.  Since the 
increase to 20 percent did not constitute a full grant of the 
benefits sought, however, the increased rating issue remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This case has previously come before the Board.  In September 
2008, the matter was remanded to the AOJ for additional 
development.  The case has been returned to the Board for 
further appellate review.  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge, via videoconference, in 
April 2008.  A transcript of the hearing has been associated 
with the claims file.

The Board notes that the record, to include the April 2006 VA 
Form 9 and the appellant's testimony, Transcript at 1-3 
(2008), raises the issue of a total rating based on 
individual unemployability (TDIU).  This issue is referred to 
the AOJ.  


FINDING OF FACT

Spondylolisthesis at L4-S1 is not manifested by forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine and the 
appellant does not have incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks due 
to spondylolisthesis at L4-S1.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
spondylolisthesis at L4-S1 have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5299-5239 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
September 2004 and December 2008 letters told him to provide 
any relevant evidence in his possession.  See Pelegrini, 18 
Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court held that for an increased-compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; that if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
that the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

During the course of the appeal, Vazquez-Flores v. Peake was 
vacated.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  Thus, any error related to VA notifying 
the appellant of alternative diagnostic codes or potential 
"daily life" evidence  is harmless.  However, although this 
notice is no longer required, the Board notes that the 
September 2004 and December 2008 letters provided him with 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  The 
December 2008 letter also discussed the appropriate 
disability rating to be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected spondylolisthesis at L4-S1 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The March 2005 VA examination report, coupled with the 
December 2008 VA examination report, and April 2009 addendum 
thereto, are thorough and supported by treatment records.  
The examinations in this case are adequate upon which to base 
a decision.  The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that even if 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.1 (2008).

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings for 
distinct periods of time, based on the facts are for 
consideration.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2008).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2008).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Where there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent -- Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent -- Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury by the use of a "built-up" Diagnostic Code 
under 38 C.F.R. § 4.27, with the last two digits being "99", 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the September 2008 remand.  The appellant was 
afforded an examination and the claim was readjudicated.  
Thus, the Board is able to proceed to a decision.

The appellant asserts that his spondylolisthesis at L4-S1 is 
worse.  The Board notes that the appellant's 
spondylolisthesis at L4-S1 is currently rated under 
Diagnostic Codes 5299-5239, and a 20 percent disability 
evaluation has been assigned.  Having reviewed the evidence, 
the Board finds that a higher rating is not warranted.  

In that regard, the March 2005 VA examination report notes 
that curvature of the thoracic spine, loss of lordosis in the 
lumbar spine and spasm of the lumbar musculature and guarding 
were mild.  Thoracolumbar spine flexion was 60 degrees, and 
extension was 18 degrees.  Right lateral flexion was 22 
degrees, right lateral rotation was 23 degrees and left 
lateral rotation was 25 degrees.  In addition, on VA 
examination in December 2008, forward flexion of the 
thoracolumbar spine was 0 to 30 degrees and to 45 degrees 
with pain.  Extension was 0 to 20 degrees and to 25 degrees 
with pain.  Right and left lateral flexion and right and left 
lateral rotation were 0 to 15 degrees.  Significantly, in an 
April 2009 addendum to the December 2008 VA examination 
report, the examiner stated that to the extent that lumbar 
spine range of motion was reduced, it was normal based on the 
appellant's age, body habitus, diabetes and/or other factors 
unrelated to the service-connected lumbar spine 
spondylolisthesis.  The examiner added that the reduced range 
of motion of the thoracolumbar spine was mainly due to 
extreme obesity and not due to the minimal lumbar spine 
disease.  

In this case, the objective findings establish that the 
criteria for a higher rating have not been met.  The 
competent evidence does not establish that the service-
connected spondylolisthesis at L4-S1 results in forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  The 
March 2005 VA examination report specifically notes no 
ankylosis of the lumbar spine.  

The regulations explicitly take pain on motion into account; 
therefore, application of the principles of DeLuca v. Brown, 
8 Vet. App. 202, 205-206 (1995) is unnecessary.  Even in 
consideration of Deluca, the Board has considered whether 
factors including functional impairment and pain as addressed 
under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher 
rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It 
is not disputed that the appellant has pain on motion, but 
the 
Board finds that the 20 percent disability rating assigned 
adequately compensates him for his pain and functional loss 
in this case.  Even with pain forward flexion was to 45 
degrees.  The competent evidence does not establish 
additional functional impairment that would warrant a higher 
rating at any time during the appeal period due to the 
service-connected spondylolisthesis at L4-S1.  

In support of that finding, the March 2005 VA examination 
report specifically noting no additional loss of motion after 
repetition or with resistance, and normal spinal rhythm with 
a smooth motion and without halting.  In addition, while his 
gait was noted to be slow, it was non-antalgic.  To the 
extent that the December 2008 VA examination report reflects 
complaints of increased pain when carrying groceries or 
walking too much, such does not establish forward flexion of 
the thoracolumbar spine is 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  

In addition, the December 2008 VA examination report notes 
that the appellant had lost no time from work due to back 
pain and that the appellant's employment was impacted by 
obesity and sleep apnea, not his service-connected 
spondylolisthesis at L4-S1.  Regardless, the disability 
evaluation assigned contemplates impairment in earning 
capacity, including loss of time from exacerbations due to 
the service-connected lumbar spine spondylolisthesis.  38 
C.F.R. § 4.1 (2008).  

The Board notes that a determination as to the degree of 
impairment due to the service-connected spondylolisthesis at 
L4-S1 requires competent evidence.  The appellant is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to the degree of impairment.  Rather, the 
Board must weigh and assess the competence and credibility of 
all of the evidence of record.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The Board notes that competence and credibility are to be 
distinguished.  In that regard, on VA examination in December 
2008, exaggeration was noted in comparing the appellant's 
complaints with the physical and x-ray findings, and the 
March 2005 VA examination report notes multiple non-organic 
signs, overreaction pain, straight leg raising discrepancy 
and non-anatomic pain distribution and axial compression.  
The March 2005 VA examiner reported that the recorded ranges 
of motion were quite variable on examination and that the 
results did not meet validity testing criteria.  

In addition, the Board notes the appellant's testimony to the 
effect that back pain interfered with activities and 
precluded standing for prolonged periods and participation in 
sports, and that his back gave out, Transcript at 3 (2008), 
as well as his assertions in the December 2005 notice of 
disagreement that he was unable to sleep and could only walk 
short distances before having to sit down secondary to his 
service-connected spondylolisthesis at L4-S1.  On VA 
examination in March 2005, however, decreased motion in the 
hips, symmetrically, was attributed primarily to the 
appellant's weight and the examiner stated that it was less 
than likely that his hip pain was being caused by his lumbar 
spine disability.  In addition, while x-ray examination of 
the lumbar spine was noted to mild degenerative changes in 
the right sacroiliac joint, x-ray examination of the pelvis 
and sacroiliac joints was normal in December 2008.  
Regardless, 38 C.F.R. § 4.66 directs that lumbosacral and 
sacroiliac joints be considered as one anatomical segment for 
rating purposes, and thus, a separate evaluation is not 
warranted for impairment in the lumbar spine and sacroiliac 
joint.  

Further, the December 2008 VA examination report notes no 
objective signs of weakness of the thoracolumbar spine, and 
attributed compromised exercise tolerance to obesity and 
sleep apnea, and absent ankle deep tendon reflexes were 
attributed to diabetes mellitus.  In addition, 
nephrolithiasis was noted to be asymptomatic and unrelated to 
his service-connected service-connected spondylolisthesis at 
L4-S1 or to service.  The examiner specifically stated that 
spondylolisthesis at L5 and minimal grade 1 reverse 
spondylolisthesis of L4 and L5 and mild degenerative disc 
disease at L4-5 had neither caused nor aggravated any other 
disorders.  

In this case, the Board finds that a higher rating is not 
warranted.  The competent evidence does not establish forward 
flexion of the thoracolumbar spine is 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  In 
addition, while the December 2008 VA examination report notes 
that the appellant was quite sedentary, the competent 
evidence does not establish any incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks due to spondylolisthesis at L4-S1 at any time during 
the appeal period.  Thus, the criteria for a higher rating 
have not been met under the general rating formula or under 
the formula for rating intervertebral disc syndrome based on 
incapacitation episodes.  

In addition, the competent evidence does not establish that a 
separate evaluation for neurologic impairment is warranted.  
A January 2005 VA treatment record reflects that the 
appellant denied any radiating pain into the right leg, and 
on VA examination in March 2005, strength was 5/5 in all 
muscle groups and sensation was intact to all modalities.  
The Board notes that while a 50 percent decrease in sensation 
over the right anterolateral thigh was noted and an April 
2005 VA treatment record notes questionable meralgia 
paresthetica versus neuropathy, the December 2008 VA examiner 
specifically stated that the service-connected lumbar spine 
disability had neither caused nor aggravated any other 
disorders.  In addition, the March 2005 VA examination report 
reflects heel-knee-shin coordination was normal and there was 
no atrophy in the thigh 10 cm above the superior patella, and 
no atrophy at the maximal circumference of the calf.  Reflex 
testing showed 1+ knee jerks and 1+ ankle jerks with no 
clonus, and toes were down going on the Babinski test.  As 
noted, absent deep tendon reflexes were attributed to 
diabetes mellitus by the December 2008 VA examiner.  

In addition, on VA examination in December 2008, the examiner 
specifically stated that there was no atrophy of the lower 
extremities.  Both thighs measured 26 inches in circumference 
measured five inches above the upper margin of the patella 
and both calves were 18 1/2 inches in circumference.  Strength 
of the lower extremity in regard to hip flexion, knee flexion 
and extension, and ankle flexion and extension was normal and 
equal, bilaterally.  The patellar deep tendon reflexes were 
2+ and equal, bilaterally, Achilles deep tendon reflexes were 
absent, bilaterally, and cranial nerves II through XII were 
intact.  Babinski reflex was negative and no abnormal 
reflexes were noted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

In this case, the Board has accorded more probative value to 
the March 2005 and December 2008 VA medical opinions in 
regard to the degree of impairment due to the appellant's 
service-connected spondylolisthesis at L4-S1, and finds the 
opinions provided to be adequate for a determination.  The 
Board notes that the examiners reviewed the claims file, and 
the opinions are based on objective findings and reliable 
principles.  

The preponderance of the evidence is against an evaluation in 
excess of 20 percent for spondylolisthesis at L4-S1 and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Lastly, the Board notes that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the AOJ 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds that the competent evidence does not establish, at any 
time, that the appellant's service-connected 
spondylolisthesis produces such an unusual or exceptional 
disability picture rendering impractical the use of the 
regular schedular standards.  Rather, both the March 2005 and 
December 2008 VA examination report note that the appellant 
is employed and no time lost from work was noted.  In 
addition, the competent evidence does not establish that the 
appellant has experienced incapacitation or periods of 
hospitalization that would suggest that the rating schedule 
is insufficient for determining the appropriate disability 
rating in this case.  The December 2008 VA examination report 
notes no back surgery and the record reflects no 
incapacitating episodes.  Accordingly, the Board determines 
that referral for an extraschedular rating is not warranted.


ORDER

An evaluation in excess of 20 percent for spondylolisthesis 
at L4-S1 is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


